Order issued July 22, 2013




                                   In The

                             Court of Appeals
                                  For The

                        First District of Texas
                             ————————————
                             NO. 01-12-00229-CV
                          ———————————
       JONATHAN LEVINE AND SAMANTHA LEVINE, Appellants
                                     V.
    STEVE SCHARN CUSTOM HOMES, INC., STEVE SCHARN, AND
             NEWFIRST NATIONAL BANK, Appellees


                  On Appeal from the 268th District Court
                         Fort Bend County, Texas
                   Trial Court Case No. 08-DCV-162201


                MEMORANDUM ORDER OF DISMISSAL

      Appellees and Cross-Appellants, Steve Scharn Custom Homes, Inc. and

Steven Scharn, filed a notice of appeal on March 29, 2012. On October 2, 2012,

Steve Scharn Custom Homes, Inc. and Steven Scharn filed an unopposed motion

for dismissal of their appeal. We GRANT the motion and ORDER that Steve
Scharn Custom Homes, Inc. and Steven Scharn’s appeal be dismissed. See TEX. R.

APP. P. 42.1(a)(1). Jonathan Levine and Samantha Levine’s appeal remains on the

docket.

      It is so ORDERED.

                                 PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.




                                         2